1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10 ASSOCIATED INDUSTRIES                         Case No.: CV 19-6101-DMG (Ex)
   INSURANCE COMPANY, INC.
11                                               ORDER OF DISMISSAL OF
            Plaintiff,                           ACTION WITHOUT PREJUDICE
12                                               [63]
       vs.
13
   MCNICHOLAS & MCNICHOLAS, LLP,
14 MATTHEW S. MCNICHOLAS,
   DOUGLAS D. WINTER, JUAN C.
15 VICTORIA AND OMAR GOMEZ,
16                Defendants.
17
18
19
           Based on the stipulation of Plaintiff Associated Industries Insurance
20
     Company and Defendants McNicholas & McNicholas, LLP, Matthew S.
21
     McNicholas, Douglas D. Winter, Juan C. Victoria, and Omar Gomez, this action is
22
     hereby dismissed without prejudice in its entirety.
23
           IT IS SO ORDERED.
24
25
     DATED: June 8, 2021
26                                          DOLLY M. GEE
                                            UNITED STATES DISTRICT JUDGE
27
28

                                                1
